 

ns Loan Number:

ADJUSTABLE RATE NOTE
(LIBOR Six-Month Index (As Published In The Wall Street Journah-Rate Caps)

THIS NOTE CONTAINS PROVISIONS ALLOWING FOR CHANGES IN MY INTEREST
RATE AND MY MONTHLY PAYMENT. THIS NOTE LIMITS THE AMOUNT MY
INTEREST RATE CAN CHANGE AT ANY ONE TIME AND THE MAXIMUM RATE I

 

MUST PAY.
NOVEMBER 2, 2005 Cleveland OHIO
(Date) [City] [State]

601 DUCK PUDDLE ROAD, WALDOBORO, MAINE 04572
[Property Address}

1. BORROWER'S PROMISE TO PAY
In return for a loan that I have received, I promise to pay U.S.$154,350.00 (this amount is
called “Principal"), plus interest, to the order of Lender. Lender is NOVASTAR MORTGAGE, INC.,
A VIRGINIA CORPORATION
I will make all payments under this Note in the form of cash, check or money order.
I understand that Lender may transfer this Note. Lender or anyone who takes this Note by transfer and who
{s entitled to recelve payments under this Note is called the "Note Holder."

2. INTEREST

Interest will be charged on unpaid principal until the full amount of Principal has been paid. I will pay interest
at a yearly rate of 6.800 %. The interest rate I will pay may change in accordance with Section 4 of this
Note.

The Interest rate required by this Section 2 and Section 4 of this Note is the rate I will pay both before and after
any default described in Section 7(B) of this Note.

3. PAYMENTS
(A) Time and Place of Payments
1 will pay principal and interest by making a payment every month.

I will make my monthly payments onthe 1st day of each month beginningon DECEMBER 1 ,
2005 . I will make these payments every month until I have paid all of the principal and interest and any other
charges described below that I may owe under this Note. Each monthly payment will be applied as of its scheduled
due date and will be applied to interest before Principal. If,on NOVEMBER 1, 2035 , I still owe

amounts under this Note, I will pay those amounts in full on that date, which is called the "Maturity Date."

I will make my monthly payments at P.O. BOX 808911, KANSAS CITY, MISSOURI
64184--8911

or at a different place if required by the Note Holder.

(B) Amount of My Initial Monthly Payments

Each of my initial monthly payments will be in the amount of U.S. $ 1,006.25 . This
amount may change.

(C) Monthly Payment Changes

Changes In my monthly payment will reflect changes in the unpaid principal of my loan and in the interest rate
that I must pay. The Note Holder will determine my new interest rate and the changed amount of my monthly
payment in accordance with Section 4 of this Note.

LOC Cné

MULTISTATE ADJUSTABLE RATE NOTE--LIBOR SIX-MONTH INDEX Form 3520 1/01
(AS PUBLISHED IN THE WALL STREET JOURNAL)--Singla Family DocMagle CRvrmms 800-649-1362
Fannie Mae MODIFIED INSTRUMENT Page 1 of 5 www.docmagic.com
Case 2:19-cv-00158-JAW Document 1-2 Filed 04/12/19 Page 2of8 PagelD#: 13

4. INTEREST RATE AND MONTHLY PAYMENT CHANGES

(A) Change Dates

The interest rate I will pay may change onthe 1st dayof NOVEMBER, 2007 , and
.on that day every 6th month thereafter, Each date on which my Interest rate could change Is called a "Change
Date."

(B) The Index

Beginning with the first Change Date, my interest rate will be based on an Index, The "Index" Is the average
of interbank offered rates for six month U.S. dollar-denominated deposits in the London market ("LIBOR"), as
published in The Wall Street Journal. The most recent Index figure available as of the first business day of the month
immediately preceding the month in which the Change Date occurs is called the "Current Index.”

If the Index is no longer available, the Note Holder will choose a new index that is based upon comparable
information. The Note Holder will give me notice of this choice.

(C) Calculation of Changes

Before each Change Date, the Note Holder will calculate my new interest rate by adding FIVE AND

600/1000 percentage points ( 5.600 %) to the Current Index, The Note
Holder will then round the result of this addition to the nearest one-eighth of one percentage point (0.125%). Subject
to the limits stated in Section 4(D) below, this rounded amount will be my new interest rate until the next Change
Date.

The Note Holder will then determine the amount of the monthly payment that would be sufficient to repay the
unpaid principal that I am expected to owe at the Change Date in full on the Maturity Date at my new Interest rate
in substantlally equal payments. The result of this calculation will be the new amount of my monthly payment.

(D) Limits on Interest Rate Changes

The interest rate I am required to pay at the first Change Date will not be greater than 9.800 %or
less than 6.800 %, Thereafter, my interest rate will never be increased or decreased on any single Change
Date by more thanONE AND 000/1000 percentage point(s) ( 1.000 %)
from the rate of interest ] have been paying for the preceding 6 months, My interest rate will never be greater
than 13.800 %. My interest rate will never be less than 6.800 %.

(E) Effective Date of Changes

My new interest rate will become effective on each Change Date. I will pay the amount of my new monthly
payment beginning on the first monthly payment date after the Change Date until the amount of my monthly payment
changes agaln.

(F) Notice of Changes

The Note Holder will deliver or mail to me a notice of any changes in my interest rate and the amount of my
monthly payment before the effective date of any change. The notice will include information required by law to be
given to me and also the title and telephone number of a person who will answer any question I may have regarding
the notice.

5. BORROWER'S RIGHT TO PREPAY

I have the right to make payments of Principal at any time before they are due, A payment of Principal only
is known as a "Prepayment." When I make a Prepayment, I will tell the Note Holder in writing that I am doing so.
I may not designate a payment as a Prepayment if I have not made all the monthly payments due under this Note.

I may make a full Prepayment or partial Prepayments without paying any Prepayment charge. The Note Holder
will use my Prepayments to reduce the amount of Principal that I owe under this Note. However, the Note Holder
may apply my Prepayment to the accrued and unpaid Interest on the Prepayment amount before applying my
Prepayment to reduce the Principal amount of this Note. If I make a partial Prepayment, there will be no changes
in the due dates of my monthly payments unless the Note Holder agrees in writing to those changes. My partial
Prepayment may reduce the amount of my monthly payments after the first Change Date following my partial
Prepayment. However, any reduction due to my partial Prepayment may be offset by an interest rate increase.

- Lito. Cn

MULTISTATE ADJUSTABLE RATE NOTE--LIBOR SIX-MONTH INDEX Form 3520 1/01
(AS PUBLISHED IN THE WALL STREET JOURNAL)--Single Family DocMagic GPT 800-649-1362
Fannie Mae MODIFIED INSTRUMENT Page 2 of 5 www.docmagic.com
_ Case 2:19-cv-00158-JAW Document 1-2 Filed 04/12/19 Page 3o0f8 PagelD #: 14

6. LOAN CHARGES

If a law, which applies to this loan and which sets maximum loan charges, is finally interpreted so that the
interest or other Joan charges collected or to be collected in connection with this loan exceed the permitted limits,
then: (a) any such loan charge shall be reduced by the amount necessary to reduce the charge to the permitted limit;
and (b) any sums already collected from me that exceeded permitted limits will be refunded to me. The Note Holder
may choose to make this refund by reducing the Principal I owe under this Note or by making a direct payment to
me. If a refund reduces Principal, the reduction will be treated as a partial Prepayment.

7, BORROWER'S FAILURE TO PAY AS REQUIRED

(A) Late Charges for Overdue Payments

If the Note Holder has not received the full amount of any monthly payment by the end of 15
calendar days after the date it is due, I will pay a late charge to the Note Holder. The amount of the charge will be

5.000 % of my overdue payment of principal and interest. 1 will pay this late charge promptly but only
once on each late payment.

(B) Default

If I do not pay the full amount of each monthly payment on the date it is due, J will be in default.

(C) Notice of Default

If I am in default, the Note Holder may send me a written notice telling me that if I do not pay the overdue
amount by a certain date, the Note Holder may require me to pay immediately the full amount of Principal that has
not been paid and all the interest that I owe on that amount. That date must be at least 30 days after the date on which
the notice is mailed to me or delivered by other means.

(D) No Waiver By Note Holder

Even if, at a ime when I am in default, the Note Holder does not require me to pay immediately in full as
described above, the Note Holder will still have the right to do so if I am in default at a later time.

(E) Payment of Note Holder's Costs and Expenses

If the Note Holder has required me to pay immedlately in full as described above, the Note Holder will have
the right to be paid back by me for all of its costs and expenses in enforcing this Note to the extent not prohibited by
applicable law, Those expenses include, for example, reasonable attorneys’ fees.

8. GIVING OF NOTICES

Unless applicable law requires a different method, any notice that must be given to me under this Note will be
piven by delivering it or by mailing it by first class mail to me at the Property Address above or at a different address
if | give the Note Holder a notice of my different address.

Unless the Note Holder requires a different method, any notice that must be given to the Note Holder under
this Note will be given by mailing it by first class mail to the Note Holder at the address stated in Section 3(A) above
or at a different address if I am given a notice of that different address.

9. OBLIGATIONS OF PERSONS UNDER THIS NOTE

If more than one person signs this Nute, each person is fully and personally obligated to keep all of the
promises made in this Note, including the promise to pay the full amount owed. Any person who Is a guarantor,
surety or endorser of this Note is also obligated to do these things. Any person who takes over these obligations,
including the obligations of a guarantor, surety or endorser of this Note, is also obligated to keep all of the promises
made in this Note. The Note Holder may enforce its rights under this Note against each person Individually or against
all of us together. This means that any one of us may be required to pay all of the amounts owed under this Note.

10. WAIVERS

I and any other person who has obligations under this Note waive the rights of Presentment and Notice of
Dishonor. “Presentment” means the right to require the Note Holder to demand payment of amounts due. "Notice
of Dishonor” means the right to require the Note Holder to give notice to other persons that amounts due have not

 

been paid.
MULTISTATE ADJUSTABLE RATE NOTE--LIBOR SIX-MONTH INDEX . = Form 3520 1/01
(AS PUBLISHED IN THE WALL STREET JOURNAL)--Single Family DocMagic CRnvvm 800-649-1362

Fannie Mae MODIFIED INSTRUMENT Page 3 of 5 www. docmagic.com
Case 2:19-cv-00158-JAW Document 1-2 Filed 04/12/19 Page4of8 PagelD#: 15

11. UNIFORM SECURED NOTE
This Note is a uniform instrument with limited variations In some jurisdictions, In addition to the protections
given to the Note Holder under this Note, a Mortgage, Deed of Trust, or Security Deed (the "Security Instrument"),
, dated the same date as this Note, protects the Note Holder from possible losses that might result if I do not keep the
promises that I make In this Note. That Security Instrument describes how and under what conditions I may be
required to make immediate payment in full of all amounts I owe under this Note. Some of those conditions read as
follows:
Transfer of the Property or a Beneficial Interest in Borrower. As used in this Section 18,
“Interest In the Property" means any legal or beneficial interest in the Property, including, but not
limited to, those beneficial interests transferred in a bond for deed, contract for deed, installment sales
contract or escrow agreement, the intent of which Is the transfer of title by Borrower at a future date to
a purchaser.
If all or any part of the Property or any Interest In the Property Is sold or transferred (or If Borrower
is not a natural person and a beneficial interest in Borrower is sold or transferred) without Lender's prior
written consent, Lender may require immediate payment in full of all sums secured by this Security
Instrument. However, this option shall not be exercised by Lender if such exercise is prohibited by
Applicable Law. Lender also shall not exercise this option if: (a) Borrower causes to be submitted to
Lender information required by Lender to evaluate the intended transferee as If a new loan were being
made to the transferee; and (b) Lender reasonably determines that Lender's security will not be impaired
by the loan assumption and that the risk of a breach of any covenant or agreement in this Security
Instrument is acceptable to Lender.
To the extent permitted by Applicable Law, Lender may charge a reasonable fee as a condition to
Lender's consent to the loan assumption. Lender also may require the transferee to sign an assumption
agreement that Is acceptable to Lender and that obligates the transferee to keep all the promises and
agreements made in the Note and in this Security Instrument. Borrower will continue to be obligated
under the Note and this Security Instrument unless Lender releases Borrower in writing.
If Lender exercises the option to require immediate payment in full, Lender shall give Borrower
notice of acceleration. The notice shall provide a period of not less than 30 days from the date the notice
is given in accordance with Section 15 within which Borrower must pay all sums secured by this
Security Instrument. If Borrower fails to pay these sums prior to the expiration of this period, Lender
may invoke any remedies permitted by this Security Instrument without further notice or demand on

 

Borrower,
LLL Cg.
MULTISTATE ADJUSTABLE RATE NOTE--LIBOR SIX-MONTH INDEX Form 3520 1/01
(AS PUBLISHED IN THE WALL STREET JOURNAL)--Single Family DocMagic GAvrmus 800-649-1362
Fannie Mae MODIFIED INSTRUMENT Page 4 of 5 www. docmagic.com
Case 2:19-cv-00158-JAW Document 1-2 Filed 04/12/19 PRage5of8 PagelD#: 16

WITNESS THE HAND(S) AND SEAL(S) OF THE UNDERSIGNED.

Hag hl wn thy MMA ous

 

 

 

 

 

 

Pa GILBERT -Borrower CATHY/M GILBERT -Borrower
(Seal) (Seal)

-Borrower -Borrower

(Seal) (Seal)

-Borrower -Borrower

[Sign Original Only]

 

 

MULTISTATE ADJUSTABLE RATE NOTE--LIBOR SIX-MONTH INDEX Form 3520 1/01
(AS PUBLISHED IN THE WALL STREET JOURNAL).-Single Family DocMagic CParmm 800-649-1362
Fannie Mae MODIFIED INSTRUMENT Page 5 of 5 www.docmagic.com
_ Case 2:19-cv-00158-JAW Document 1-2 Filed 04/12/19 Page6of8 PagelID#: 17

Loan Number

ALLONGE TO NOTE

Original Loan Amount: $154,350.00

Note Date: 11/02/2005
Borrower: LEROY W GILBERT AND CATHY M GILBERT
Property address: 601 DUCK PUDDLE RD

WALDOBORO, ME 04572

PAY TO THE ORDER OF

THE BANK OF NEW YORK MELLON, AS SUCCESSOR TRUSTEE UNDER NOVASTAR MORTGAGE
FUNDING TRUST, SERIES 2005-4

WITHOUT RECOURSE

NOVASTAR MORTGAGE, INC, BY SAXON MORTGAGE SERVICES, INC. F/K/A MERITECH MORTGAGE
SERVICES, INC. THEIR ATTORNEY-IN-FACT

Authorized Signer
VILMA CASTRO ASST. VICE PRESIDENT

 
Case 2:19-cv-00158-JAW Document 1-2 Filed 04/12/19 Page 7of8 PagelD#: 18

ALLONGE TO NOTE

This endorsement is a permanent part of the Note, in the amount of $154,350.00

NOTE DATE: November 2, 2005

BORROWER NAME: LEROY W GILBERT
CATHY M GILBERT

PROPERTY: 601 DUCK PUDDLE ROAD

WALDOBORO, ME 04572

PAY TO THE ORDER OF:

THE BANK OF NEW YORK MELLON FKA THE BANK OF NEW YORK, AS SUCCESSOR TRUSTEE
FOR JPMORGAN CHASE BANK, N.A., AS TRUSTEE FOR NOVASTAR MORTGAGE FUNDING TRUST,
SERIES 2005-4 NOVASTAR HOME EQUITY LOAN ASSET-BACKED CERTIFICATES, SERIES 2005-4

WITHOUT RECOURSE

THE BANK OF NEW YORK MELLON, AS SUCCESSOR TRUSTEE UNDER NOVASTAR MORTGAGE
FUNDING TRUST, SERIES 2005-4, BY ITS ATTORNEY IN FACT OCWEN LOAN SERVICING, LLC

Tom

Signer:Tara Thomas
Title: AUTHORIZED SIGNER

 
Case 2:19-cv-00158-JAW Document 1-2 Filed 04/12/19 Page 8o0f8 PagelD#: 19

ALLONGE TO NOTE

This endorsement is a permanent part of the Note in the amount of $154,350.00
NOTE DATE: 11/02/2005

BORROWER NAME: LEROY W GILBERT
CATHY M GILBERT

PROPERTY: 601 DUCK PUDDLE ROAD, WALDOBORO, MAINE 04572

PAY TO THE ORDER OF:

WITHOUT RECOURSE:

THE BANK OF NEW YORK MELLON, F/K/A THE BANK OF NEW YORK AS SUCCESSOR IN
INTEREST TO JPMORGAN CHASE BANK, N.A. AS TRUSTEE FOR NOVASTAR MORTGAGE
FUNDING TRUST, SERIES 2005-4, NOVASTAR HOME EQUITY LOAN ASSET-BACKED
CERTIFICATES, SERIES 2005-4, BY ITS ATTORNEY IN FACT, OCWEN LOAN SERVICING,
LLC

Signer: Evelin Caiafa fo
Title: Servicing Operations Specialist
